Title: John Jay to John Adams, 13 December 1784
From: Jay, John
To: Adams, John


        
          Dear Sir
          Trenton 13 Decr. 1784
        
        One of these Days I shall devote a Leisure Hour to forming a Cypher, and will send it to You by the first good Conveyance that may afterwards offer. at present I am engaged on many Committees, so that my attendance on them and on Congress, keeps me fully employed. I observe with Pleasure that in this Congress there appears to be good Talents & good Dispositions. none of their more important measures are as yet matured, but I flatter myself they will act wisely.
        The Marqs. returns well satisfied— he has recd. many Marks of Respect, and I believe very sincere ones. I think his Representations will be fair and honest; and I wish his Court may never recieve any advices respecting us but of that Description. I find that the Chevr. de la Luzern stands well here, and is esteemed— it is to be hoped that his Successor may be a man who will think it his Interest as well as his Duty to deserve well of both Countries.
        I am happy that the interfering Claims of Massachusets and

NYork are in a way to be settled— we shall then coalesce, and be more and more assimelated— Your Delegation is a good one—
        My Compts. to your Lady & Family— Mr Laurens is gone to Carolina— present my Respects to Mr Jefferson—
        I am Dear Sir / your afft. & obt. Servt
        
          John Jay—
        
      